Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 4/6/2022 has been entered.  An action on the RCE follows.
Summary of claims

 3.	Claims 21-37, 40-41, 43 are pending, 
	Claims 21, 23, 25-27, 30-31, 33, 35-37, 40-41 are amended,
	Claims 1-20, 38-39 and 42 are cancelled,
	Claims 21, 31 and 40 are independent claims,
           Claims 21-37, 40-41, 43 are rejected.
Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 4/6/2022, with respect to the rejection(s) of claim(s) 21-37, 40-41 and 43 under 103 and double patenting rejection have been fully considered and are moot in view of new rejection ground(s).  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 21, 31 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 18 and 20 of U.S. Patent No. 10942625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10942625.  Independent claim 19 of patent 10942625 recites features of "… obtain a co-display notification associated with a second software application executing on the computing device, wherein the co-display notification identifies the second software application; determine, based on the co-display notification and a co-display protocol associated with the first software application, an overlay region defined within the first application interface…generate a display update request, wherein the display update request is configured to cause the computing device to define a transparent overlay user interface element over the overlay region for displaying, within the first application interface… ” among other features which do not appear in independent claim 21 in instant application.  Please note independent claim 19 of Patent 10942625 cites an overlay region defined within the first application interface, and a transparent overlay user interface element over the overlay region for displaying within the first application interface, a second application interface associated with the second software application, which teaches features cited in instant application, read as, “the second software application is being displayed within a second application display region of the display device, wherein the second application display region is displayed within an overlay region within the first application display region.” Based on similar analysis, independent Claim 31 is “a computer-implemented method” claim and cites similar limitations as claim 18 in patent 10942625, and independent Claim 40 is “an apparatus” claim and cites similar limitations as claim 20 in patent 10942625.  The features of the instant claims 21, 31 and 40 do not appear to contain additional limitations over the claims 19, 18 and 20 of patent 10942625 that would patentably differentiate the three claim sets in a non-obvious way. In addition, patent 10942625 does not clearly disclose limitations cited in independent claims, read as, “generate based at least in part on the interface interaction request, a first interface update determination associated with the first application display region and a second interface update determination associated with the second application display region.  However, in an analogous art of co-display system enabling two applications in two display regions in response to interaction, Hulbert (US Patent 11079995) clearly discloses content is movable between the display regions in response to detecting an input, for example, content B 1208 is removed from the display region of one application 1202 into the display region of another application 1204 (Figs. 12B, D and associated text). Patent 10942625 and Hulbert are in analogous art because they are in the same field of endeavor, managing user interface elements in coordinated displays. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Patent 10942625 using the teachings of Hulbert to expressly include content is moveable from the display region of one application into the display region of another application in response to the detected input. This would provide Patent 10942625’s apparatus with enhanced capabilities of allowing user to smoothly navigate and interact between two applications in a co-display mode.

Claim Rejections - 35 USC § 112
6.	Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added claim 43 cites “the co-display notification comprises at least one of a first software application identifier associated with the first software application and a second software application identifier associated with the second software application”. And Applicant provided paragraphs [0052] and [0102] to support the features cited in claim 43 (Remarks, page 13).  However, based on paragraphs [0052] and [0102] as cited below, there is not description regarding “a first software application identifier associated with the first software application and a second software application identifier associated with the second software application.”
[0052] The term “co-display notification” refers to a collection one of or more data items and associated instructions that indicate that a software application has received a request to perform at least one co-display functionality. For example, a co-display notification may indicate that a first software application has received a request to enter an active display mode in a dominant display mode. As another example, a co-display notification may indicate that a first software application has received a request to enter an active display mode in a marginal display mode. As a further example, a co-display notification may indicate that a first software application has received a request to enter an active display mode but has not made a determination about whether to enter the active display mode in a dominant display mode or a marginal display mode. As a further example, a co-display notification may indicate that a first software application seeks to interact with a second software application, where the first software application and the second software application are in a co-display mode.

[0102] In circumstances where the co-display notification originates from one or more notification-originating software applications other than the software application A 122A, the software application A 122A may first receive incoming co-display notifications 416 from the operating system 121. The incoming co-display notifications 416 may be associated with the one or more notification-originating software applications. After receiving the incoming co-display notifications 416, the software application A may utilize a stored co-display protocol 412 for the software application A 122A to generate outgoing co-display information 415 and transmit the outgoing co-display information 415 to the operating system 121, which in turn will transmit the outgoing co-display information 415 to the one or more notification-originating software applications. Moreover, the software application A 122A may generate display update requests 414 in accordance with the outgoing co-display information 415 and transmit the generated display update requests 414 to the operating system 121 in order to utilize display functionalities of the client device 120 (e.g., functionalities of the input/output circuitry 305 and/or the display management circuitry 312 in the exemplary client device 300 of FIG. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 21-26, 31-36, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen Lemay et al (US Publication 20150363066 A1, hereinafter Lemay), and in view of Joshua John Lavallee (US Publication 2015069099 A1, hereinafter Lavallee), and So-young Kim et al (US Publication 20150338888 A1, hereinafter Kim), and Thomas Steven Hulbert et al (US Patent 11079995 B1, hereinafter Hulbert).

As for independent claim 21, Lemay discloses: An apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor ([0006], the device has a graphical user interface, one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions), cause the apparatus to at least: apply a co-display protocol ([0097], displaying a first application on the touch-sensitive display, and displaying a second application in a second portion of the touch-sensitive display) in response to receiving a co-display notification Fig. 9A and Fig. 10A, “Notification from Application 2,” “Notification from Application 3”) to cause a first software application and a second software application to enter a co-display mode ([0097], displaying a first application on the touch-sensitive display, and displaying a second application in a second portion of the touch-sensitive display; [0212], allowing user to enter in a multitasking mode (e.g., a mode in which more than one application is displayed and active on touch screen at the same time; see more in Lavallee), wherein the co-display protocol causes displays the first software application within a first application display region of a display device and displaying the second software application within a second application display region of the display device (Fig. 4B and [0281], displays the second application in a predefined portion of the touch-sensitive display and displays the first application in an additional portion, distinct from the predefined portion of the touch-sensitive display and the predefined portion, as shown in Fig. 4B, the first application’s content is overlaid by the second application, such that some of the first application’s content is no longer or only partially visible on the touch-sensitive display); receive an interface interaction request associated with the second software application that is triggered via user interaction with the first software application (Figs. 4A-4B, in response to detecting the selection of the selectable user interface element 404 within the first software application)… and generate based at least in part on the interface interaction request, a first interface update data item associated with the first application display region and a second interface update data item associated with the second application display region (Figs. 4A-4B, in response to detecting the selection of the selectable user interface element 404 within the first software application, display the second application; Fig. 4B and [0281], displays the second application in a predefined portion of the touch-sensitive display, including content corresponding to the selectable user interface element; see more in Hulbert).
Lemay discloses navigating between applications including receiving notification from applications but does not clearly disclose entering a co-display mode, in an analogous art of simultaneous display of multiple applications, Lavallee discloses: cause a first software application and a second software application to enter a co-display mode (Figs. 5a-5d and [0021], in response to selectin of the combined group representation, entering a split screen mode and in the split screen mode opening and simultaneously displaying in the viewable area of the touch screen the two or more running applications, wherein a running application of the two or more running applications opened and simultaneously displayed in active and capable of receiving user inputs);
Lemay and Lavallee are in analogous art because they are in the same field of endeavor, simultaneous display of multiple applications. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay using the teachings of Lavallee to expressly include entering a split screen mode which two or more running applications simultaneously displayed. Lemay discloses receiving notification from applications but does not clearly disclose entering a co-display mode.  Lavallee clearly discloses this additional functionality.  This would provide Lemay’s apparatus with enhanced capabilities of allowing user to smoothly navigate and interact between two applications in a co-display mode.
In addition, Lemay discloses navigating between applications including displaying the first application and the second application in the display but does not expressly disclose modifying data content that is separately accessible via the first software application and the second software application, in an analogous art of displaying connected applications in display, Kim discloses: wherein the interface interaction request is configured to modify data content that is separately accessible via the first software application and the second software application ([0122], a device simultaneously displays a screen of an A application and a screen of a B application or when a screen of an A application and a screen of a B application are simultaneously displayed on a device; Fig. 32, S3208: co-display both screen of first application and screen of second application; Fig. 46 and [0328], co-display a screen of the SNS application and a screen of the photo album application, a user may easily upload a picture to the SNS application by dragging and dropping the picture from the photo album application, at least the SNS application screen is updated, please note the data item, the picture, may be accessible via the photo album application and the SNS application);
Lemay and Kim are in analogous art because they are in the same field of endeavor, interacting with user interface elements in coordinated displays. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay using the teachings of Kim to expressly include co-displaying both screen of first application and screen of second application and two applications may interact with each other including moving a data item from the first application display region to the second application display region. This would provide Lemay’s apparatus with enhanced capabilities of allowing user to smoothly navigate and interact between two applications in a co-display mode.
Further, Lemay-Kim discloses one of the co-displayed screen is updated in response to the interface interaction request (Kim, Fig. 46 and [0328], co-display a screen of the SNS application and a screen of the photo album application, a user may easily upload a picture to the SNS application by dragging and dropping the picture from the photo album application, at least the SNS application screen is updated), but does not expressly disclose both the first interface and the second interface are updated, in another analogous art of interacting with user interface elements in coordinated displays, Hulbert expressly discloses: receive an interface interaction request associated with the second software application that is triggered via user interaction with the first software application, wherein the interface interaction request is configured to modify data content that is separately accessible via the first software application and the second software application (Figs. 12B, D and associated text, content is movable between the display regions in response to detecting an input, for example, content B 1208 is removed from the display region of one application 1202 into the display region of another application 1204; please note content B is accessible via the first application 1202 and the second application 1204); generate based at least in part on the interface interaction request, a first interface update data item associated with the first application display region and a second interface update data item associated with the second application display region (Figs. 12B, D and associated text, content is movable between the display regions in response to detecting an input, for example, content B 1208 is removed from the display region of one application 1202 into the display region of another application 1204). 
Lemay and Hulbert are in analogous art because they are in the same field of endeavor, managing user interface elements in coordinated displays. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay using the teachings of Hulbert to expressly include content is moveable from the display region of one application into the display region of another application in response to the detected input. This would provide Lemay’s apparatus with enhanced capabilities of allowing user to smoothly navigate and interact between two applications in a co-display mode.

As for claim 22, Lemay-Kim-Hulbert further discloses: The apparatus of claim 21, wherein the interface interaction request describes a request to transfer a file associated with a user interface element associated with the first software application to the second software application (Kim, Fig. 46 and [0328], co-display a screen of the SNS application and a screen of the photo album application, a user may easily upload a picture to the SNS application by dragging and dropping the picture from the photo album application).

As for claim 23, Lemay-Kim-Hulbert further discloses: The apparatus of claim 22, wherein the request to transfer is triggered by the interface interaction request to drag the user interface element to an overlay region (Kim, Fig. 46 and [0328], co-display a screen of the SNS application and a screen of the photo album application, a user may easily upload a picture to the SNS application by dragging and dropping the picture from the photo album application).

As for claim 24, Lemay-Kim-Hulbert further discloses: The apparatus of claim 21, wherein the interface interaction request describes a request to modify a data field using a data field entry user interface element associated with the first software application (Kim: [0339], co-display a screen of the messenger application or the short-text message application as the first application, and a screen of the search application as the second application, the controller may display, on a screen of the search application, a screen related to a search result obtained by inputting a keyword, which is included in the message, into a search window).

As for claim 25, Lemay-Kim-Hulbert further discloses: The apparatus of claim 24, wherein the at least one memory and the program code are configured to, with the at least one processor, cause to the apparatus to: generate a display update request based at least in part on the second interface update data item, wherein the display update request is configured to modify a data field display user interface element associated with the second software application, and the data field display user interface element is associated with the data field (Kim: [0339], co-display a screen of the messenger application or the short-text message application as the first application, and a screen of the search application as the second application, the controller may display, on a screen of the search application, a screen related to a search result obtained by inputting a keyword, which is included in the message, into a search window).

As for claim 26, Lemay-Kim-Hulbert further discloses: The apparatus of claim 21, wherein first software application is configured to display a transparent overlay user interface element over an overlay region (Lemay: [0317], the indication transparently overlays a status bar).

As per Claims 31-36, they recites features that are substantially same as those features claimed by Claims 21-26, thus the rationales for rejecting Claims 21-26 are incorporated herein.

As per Claim 40, they recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein.

As for claim 41, Lemay-Kim-Hulbert further discloses: The apparatus of claim 21, wherein: the first interface update determination indicates a first user interface element modification associated with a first user interface element of the first application display region, and the second interface update determination indicates a second user interface element modification associated with a second user interface element of the second application display region (Hulbert: Figs. 12B, D and associated text, content is movable between the display regions in response to detecting an input, for example, content B 1208 is removed from the display region of one application 1202 into the display region of another application 1204).

claim 42, canceled

8.	Claims 27-28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay and Lavallee and Kim and Hulbert as applied on claims 21 and 31, and further in view of Brandon Walkin et al (US Publication 20200057555 A1, hereinafter Walkin1).

As for claim 27, Lemay and Lavallee and Kim and Hulbert disclose co-display two related applications in the same display screen and interact between two applications, but Lemay and associated do not clearly disclose predicted arrangement utility value in co-display arrangement, in another analogous art of managing user interface elements in coordinated displays, Walkin1 discloses: The apparatus of claim 21, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to: generate a predicted arrangement utility value for each candidate co-display arrangement of a plurality of candidate co-display arrangements and select the candidate co-display arrangement having a highest predicted arrangement utility value ([0363], the device assigns (80x1) a current target state based on the current properties of the input (e.g., predicting what user interface the user will navigate to upon lift-off of the input), the device selects a target state by proceeding through one or more (e.g., a series of) decisions (80x2-80x11) based on the current characteristics of the input and the value of one or more threshold, additional target states are created to correspond to additional navigation states available in a split screen display mode, for example, a split screen application-switcher user interface corresponds to a different target state and a different set of criteria than the full-screen application switcher user interface).
Lemay and Lavallee and Kim and Hulbert and Walkin1 are in analogous art because they are in the same field of endeavor, managing user interface elements in coordinated displays. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay using the teachings of Walkin1 to include predicting what user interface the user will navigate to base on the current properties of the input. This would provide Lemay’s apparatus with enhanced capabilities of managing co-displayed application based on current properties of the input and helping the user to use the device more quickly and efficiently (Walkin1: [0368]).

AS for claim 28, Walkin1 discloses: The apparatus of claim 27, wherein generating the predicted arrangement utility value for a particular co-display arrangement of the plurality of candidate co-display arrangements comprises: identifying a plurality of user interface elements associated with the particular co-display arrangement; for each user interface element of the plurality of user interface elements, determining a predicted element utility value; and determining the predicted arrangement utility value for the particular co-display arrangement based on each predicted element utility value for a user interface element of the plurality of user interface elements ([0363], the device assigns (80x1) a current target state based on the current properties of the input (e.g., predicting what user interface the user will navigate to upon lift-off of the input), the device selects a target state by proceeding through one or more (e.g., a series of) decisions (80x2-80x11) based on the current characteristics of the input and the value of one or more threshold, additional target states are created to correspond to additional navigation states available in a split screen display mode, for example, a split screen application-switcher user interface corresponds to a different target state and a different set of criteria than the full-screen application switcher user interface).

As per Claim 37, they recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

9.	Claims 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay, Lavallee, Kim, Hulbert and Walkin1 as applied on claim 28, and further in view of Ari Frank et al (US Publication 20160170998 A1, hereinafter Frank).
As for dependent claim 29, Lemay-Lavallee-Kim-Hulbert-Walkin1 discloses: determining the predicted element utility value for a particular user interface element of the plurality of user interface elements comprises: determining an element co-display prominence value for the particular user interface element given the particular co-display arrangement based on an arranged display size of the Attorney Docket No. 064866/534636- 57 -particular user interface element given the co-display arrangement and an arranged display region of the particular user interface element given the co-display arrangement (Kim: [0035], adjust a screen size of the first application to correspond to the another portion of the first display and control the first display; [0138], a position or a size of a menu on each screen may become different or a position or a size of an icon may become different; [0245], one of a size and a ration of the screen of the first application may be changed to match an area of a region that is not covered by the second display); Kim does not disclose significance value and prominence value, Frank discloses: obtain an element display significance value for the user interface element ([0205], score-significance module; [0227], significance of a score may represent various types of values derived from statistical tests, such as p-values, q-values); and determining the predicted element utility value for the particular user interface element given the particular display arrangement based on the element co-display prominence value and the element display significance value ([0720]-[0721], display higher ranked elements more prominently on a list).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay and associated using the teachings of Frank to include determining significance value and prominently value. The motivation is to make user interface element arrangement based on element property value. 

As for claim 30, Frank discloses: The apparatus of claim 29, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to: identify one or more interface regions of a first application interface that is associated with the first software application; for each interface region of the one or more interface regions, select a predicted region significance value; and select an overlay region based on each predicted region utility value for an interface region of the one or more interface regions ([0205], score-significance module; [0227], significance of a score may represent various types of values derived from statistical tests, such as p-values, q-values; [0720]-[0721], display higher ranked elements more prominently on a list).

10.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lemay, Lavallee, Kim, Hulbert as applied on claim 21, and further in view of Brandon Walkin et al (US Publication 20200326820 A1, with provisional application No. 62/844,102 filed on May 6, 2019, provisional application No. 62/834,367 filed on April 15, 2019; hereinafter Walkin2).

As for claim 43, Lemay discloses receiving notification from applications but does not clearly disclose a first software application identifier associated with the first software application and a second software application identifier associated with the second application, in another analogous art of managing user interface elements in coordinated displays, Walkin2 discloses: The apparatus of claim 21, wherein the co-display notification comprises at least one of a first software application identifier associated with the first software application and a second software application identifier associated with the second software application ([0213], each representation of an application window in the application-switcher user interface is displayed with an identifier (e.g., an application name and an application icon) for the application of the window, and with an identifier (e.g., a window name that is automatically generated based on the content of the window) for the window of the application; [0386], the respective representations of the multiple application views have different identifiers for the multiple application views);
Lemay and Lavallee and Kim and Hulbert and Walkin2 are in analogous art because they are in the same field of endeavor, managing user interface elements in coordinated displays. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lemay using the teachings of Walkin2 to include a software application identifier associated with each software application. This would provide Lemay’s apparatus with enhanced capabilities of identifying different software application by the associated identifier so user may distinguish between multiple applications (Walkin2: [0386]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171